Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on RCE(02/04/2021)/Response (01/26/2021) has been entered.
 		
			
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding applicant’s arguments:
	
    PNG
    media_image1.png
    66
    521
    media_image1.png
    Greyscale



		
    PNG
    media_image2.png
    171
    368
    media_image2.png
    Greyscale

	Although the examiner believes the above passage along with the remaining disclosure of Walma, US 20170161915, discloses such limitations, based upon applicant’s position/arguments, the examiner will provide additional evidences that a camera and processor may be implemented internal and/or external to each other as evidenced by Barraclough et al., US 20010020299 (para 20).
	
    PNG
    media_image3.png
    287
    380
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff et al., US 20140036076, Shahar et al., US 5,024,571, Walma, US 20170161915, Barraclough et al., US 20010020299, KOTTENSTETTE et al., US 20170076438 and Ranganathan et al., US 20140343842.
	In considering claim 11, 
	
    PNG
    media_image4.png
    414
    538
    media_image4.png
    Greyscale


	The examiner first evidences Neryaoff et al., US 20140036076, which discloses an system which can detect object, vehicles in a parking lot and spaces (para 6, 21, 23, 
	
    PNG
    media_image5.png
    631
    616
    media_image5.png
    Greyscale

	However, Neryaoff does not disclose the conventional ability of internal analysis by at least one of the video cameras, although discloses a computer 140, 150, 160, 
	The examiner incorporates Shahar et al., US 5,024,571 which discloses (text para 73) which uses video camera for either visual monitoring by a human operator or computer control by video processing (claimed internal) 
	The motivation for modifying Neryaoff with Shahar would provide the advantages as noted above, and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the invention. 
	Although the combination the various embodiments of the processor used to compared, the examiner incorporates Walma, US 20170161915. 
	Walma disclose detecting a person (as disclosed by applicant elevated object may be a person, vehicle, para 77) detection system which uses at least partially overlapping fields (para 20) where the analysis/processor can be external (Fig 3) to both cameras, internal to one and not the other (Fig 4), a processor in each (para 42), and where the cameras may each determine detection, thus meeting the claimed internal/external.
	The motivation for modifying Neryaoff/Shahar with Walma would provide the ability to accurately detect people (elevated objects) which would provide a safe operating environment in a closed/automated parking system as disclosed above, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention.
	The examiner also notes MPEP 2144.04, which include routine modifications in the field of endeavor, notably:

	REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
	Where as noted Walma, the processor may be incorporated to one of the cameras or external to both (paras 23-25 and Figs 3-4). 
	Based upon the RCE/arguments: the examiner additionally evidences US 20010020299 (para 20) where as noted the cameras (multiple cameras 134, Fig 1a) maybe implemented with an internal processor or an external processor.
		
    PNG
    media_image3.png
    287
    380
    media_image3.png
    Greyscale

	One of ordinary skill in the art would have been motivated to use such conventional modifications/arrangements before the effective filing date of the claimed invention since they allow the user/system/designer to arrange/layout the resources/components based upon system application/available resources.  
	Regarding the previously amended: 
	
    PNG
    media_image6.png
    44
    499
    media_image6.png
    Greyscale


The examiner notes it is widely known that based upon the precision, resolution of the system would determine respective objects.  For instance an IC chip detector may detect flaws that are not visible to the eye, where a parking garage monitoring system, would at least detect the same objects a human driver/operator would detect, where at least 10cm is approximately 4 inches.
	The examiner incorporates KOTTENSTETTE et al., US 20170076438, para 126 which discloses:
	
    PNG
    media_image7.png
    351
    313
    media_image7.png
    Greyscale

	Thus as evidenced above, if the pixel size is 10 cm (pixel-center to pixel-center) the difference between images is determine by pixel difference (pixel a in frame 1 and pixel a in frame 2) thus based upon the pixel size, precision/resolution, the examiner 
	Regarding the previously added limitations (some from cancelled claim 17 and new) 
	The combination above does not disclose the well-known features of rectifying (coordinate transformation) of the captured image, which is as disclosed by applicant’s arrives at the well-known “birds eye view” for example. Where the combination, notably Walma discloses comparing the images with each other and to detect and common regions and any differences to perform human detection (elevated object).  The motivation for modifying the combination with conventional features such as birds-eye view/rectifying, ensure the captured/recorded images are compared to the same scale/layout ensuring accuracy. 
	Based upon the amendment the examiner notes, rectify, transforming and comparing is conventional in the field of endeavor.  The examiner incorporates Ranganathan et al., US 20140343842 (abstract, 32, 50) which discloses such conventional techniques in order to more accurately recognize feature/elements in the captured images (identification). 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination which 
	In considering claim 12, 
	As noted above in claim 1, Walma discloses processing the analyzed image either external and/or internal, where the one processor information can be compared with the other camera/detection/processed information (para 31-36).
	 Additionally newly incorporated US 20010020299 (para 20) where as noted the cameras (multiple cameras 134, Fig 1a) maybe implemented with an internal processor or an external processor.
	Thus being an obvious implementation to one of ordinary skill in the art to incorporate in the combination for the advantages as noted above, before the effective filing date of the claimed invention. 
	In considering claim 13, 
	As noted above in claim 1, Walma discloses at least 2 video cameras may use an external processor and  Barraclough et al discloses multiple camera (Fig 1a, which may include or not a processor (para 20).   Also as noted in Shahar, the captured/recorded images may be monitored by a human operator and/or computer (processor). 
	In considering claim 14, 
	As noted in claim 1, Walma discloses comparing the result of one camera/processor with another camera and/or processor.
	In considering claim 15, 

	In considering claim 16, 
	Refer to claim 15, where it is also conventional to use another (while ignoring/turn off/not using) the result of a deemed defective/erroneous device to provide the same benefit/advantages as noted above. 
	 
	In considering claim 18, 
	Refer to claim 1. 
	In considering claim 19, 
	Refer to claim 1. 
	In considering claim 20, 
	Refer to claim 1. As disclosed by Veryaoff the parking system is controlled by a computer as well as Shahar which discloses the control system of the garage is completely computerized (text desc para 54)  and Walma discloses the features of an external processor in addition to internal ones, thus the combination can be carried out by a computer. 

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff et al., US 20140036076, Shahar et al., US 5,024,571, Walma, US 20170161915, Barraclough et al., US 20010020299  , KOTTENSTETTE et al., US 20170076438, Ranganathan et al., US 20140343842  and Zhu, US 20190014249.
The examiner notes the combination above, discloses overlapping regions (‘915, ‘438 and ‘076), however the combination does not disclose the conventional features of differernt illumination for one of the at least two cameras. 
The examiner notes depending upon the orientation, placement, mounting of the camera would include different illumination, the examiner evidences US 20190014249 (para 45 which discloses that different sensors may have different illumination levels), the motivation is to modify the above combination ensures that since different cameras are installed in different locations, orientations that varying brightness may occur additionally, the different illumination being used to detect the captured images thus being an obvious modification/implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 







Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.

US 20180359446 (para 34)
US 20170206424 (para 51)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jeffrey Harold, can be reached at (571)272-7519.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786

An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422